I agree with the court that the acquittal of Corron in the criminal action is not an answer to this action; but I dissent from that part of the opinion which holds that the, decision of the license commissioners revoking Corron's license is competent evidence in this action conclusively establishes the fact that he did not adhere to the terms of his license and the provisions of the statutes, and that he thereby violated the condition of his bond. It does not seem to me more probable than otherwise that the legislature so intended, and for the following reasons: Because of (1) the absence of a provision in the statute distinctly stating such intent, especially in view of the fact that in sections 21 and 28 the intent is expressly stated that the bond shall be forfeited if the licensee is convicted of the offences therein mentioned; (2) the very limited extent and character of the judicial power granted to the commissioners; (3) the very general and extensive powers and duty of an executive or administrative character delegated to them; (4) the fact that they are custodians of licensees' bonds and are charged by the statute with the executive or administrative duty of putting a bond in suit whenever they think there has been a breach of its condition — a duty that naturally disqualifies them to act as final judges upon the question of breach; (5) the peculiar nature of the subject-matter of their limited jurisdiction, namely, the question of the continuance of the permission conditionally granted to the licensee by the state in the exercise of police power; (6) the wide distinction there is between a question of this kind and a question that concerns property, such as the question in this action; (7) the authority to act in respect to first-class licenses without notice to, or hearing of, the licensee; (8) the absence of authority in the commissioners to decide whether the condition of the bond has been violated in other cases than those in which the license is revoked; (9) the great improbability that the legislature would attempt to provide for the forfeiture of the condition of a licensee's bond, and the consequent charging him and his sureties with damages, without giving them an opportunity to submit the issue involved to a jury for determination; and (10) the absence of any necessity or substantial reason for such course of procedure, — the courts of law being accessible to the state for the enforcement of liability upon a licensee's bond, the same as for the punishment of his offences under the statute.
After the filing of the foregoing opinion, the defendants moved for a rehearing, alleging that no trial was in fact had in the superior court, but that the case transferred was merely an agreed statement of facts; that Corron was notified of the complaint *Page 462 
against him at four o'clock in the afternoon of April 28, 1904, and to appear for a hearing thereon, to be held at eleven o'clock in the forenoon of April 30; that the hearing before the commissioners was had at that time, and that Corron had no other notice thereof. In their motion the defendants asked leave to apply for an amendment showing these facts and for a further hearing upon the questions presented, if such amendment should be allowed.